DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: RCE filed on 03/08/2022 to application filed on 12/02/2015 which is continuation of 11/742,019 filed on 04/30/2007, now U.S. Patent #9251608.
Claims 41-60 are pending in the case.  Claims 41, 50 and 54 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 43-50, 52-54, 56-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rasmussen et al., US 2007/0038414, and in view of Kopelman, US 2005/0265895, and Bash et al., US 20050038562.
Regarding independent claim 41, Rasmussen teaches:
collecting data samples of an environmental parameter for equipment within a datacenter from data sensors associated with the equipment, wherein the equipment comprises a plurality of equipment racks or equipment enclosures (Rasmussen; [0015] lines 12-15, 44-51; [0018]; [0085]; measuring airflow, power, cooling capacity at a plurality of locations with a plurality of sensors including airflow devices in real time; fig.8, [0124], [0125]; equipment racks in rows);
generating processed data values of the environmental parameter based at least in part on the data samples and respective position data of the sensors from which the data samples were collected (Rasmussen [0015] lines 54-61; [0018]; [0076] lines 11-16; [0123]; [0102]; [0149]; computing airflow, temperature, and pressure from data to determine cooling and/or power availability); 
programmatically mapping the processed data values to one of a plurality of colors (Rasmussen; [0021], [0072], [0106], [0015], [0076], [0123]; color in combination with data is used to display different levels of cooling and/or power availability, wherein each of colors indicates whether the cooling and/or power is below, near, or above a threshold); and
facilitating visual assessment by an operator of the datacenter of an overall distribution of instantaneous values of the environmental parameter throughout the datacenter by displaying a three-dimensional (3-D) image representing the datacenter, including displaying the processed data values as regions of colors on surfaces of 3-D representations of the equipment (Rasmussen;[0106] lines 1-4, [0017], [0021], [0029], [0072], [0076], [0115], [0222]; displaying 
However, Rasmussen does not teach each color indicates a single value of the environmental parameter; wherein configuration data stored for the datacenter includes coordinates having x, y, and z values representing position data of each of the data sensors, and
wherein at least some of a plurality of the data sensors associated with each of the plurality of equipment racks or equipment enclosures are distributed in multiple x-y planes having different z values.
Kopelman teaches programmatically mapping the processed data values to one of a plurality of colors, wherein each color indicates a single value of the environmental parameter (Kopelman, [0016]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kopelman’s teaching and Rasmussen’s teaching to map the processed data values to one of a plurality of colors, wherein include each color indicates a single value of the environmental parameter, since the combination would have graphically displayed the data as each color corresponds to a value as Kopelman disclosed.
Bash teaches wherein configuration data stored for the datacenter includes coordinates having x, y, and z values representing position data of each of the data sensors, and wherein at least some of a plurality of the data sensors associated with each of the plurality of equipment racks or equipment enclosures are distributed in multiple x-y planes having different z values (Bash, [0121], [0136]; storing sensors’ positions in form of x, y, z coordinate locations or locations with respect row and column of racks in the data center).
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Bash’s teaching into Kopelman and Rasmussen’s teaching to include configuration data stored for the datacenter includes coordinates having x, y, and z values representing position data of each of the data sensors, and wherein at least some of a plurality of the data sensors associated with each of the plurality of equipment racks or equipment enclosures are distributed in multiple x-y planes having different z values, since the combination would have facilitated the monitoring and resolving environmental conditions based on sensors’ locations.
Regarding claim 43, which is dependent on claim 42, Rasmussen teaches wherein said generating processed data values comprises interpolating values of the environmental parameter within two-dimensional (2-D) planes in between at least some of the data sensors and wherein the 2-D planes each correspond to a displayed surface of the plurality of equipment racks or equipment enclosures (Rasmussen; [0207], [0021], [0106] lines 1-4, [0072]; using best-fit curves to determine values expressed as colors in 3-D environment (mathematically a series of 2-D planes)).
Regarding claim 44, which is dependent on claim 42, Rasmussen teaches further comprising enabling the operator to visually traverse the 3-D image to inspect operating conditions of individual equipment racks or equipment enclosures of the plurality of equipment racks by presenting the 3-D image in a form of a 3-D scene (Rasmussen, [0103]-[0106]).
Regarding claim 45, which is dependent on claim 41, Rasmussen teaches wherein the environmental parameter comprises temperature, the data sensors comprise temperature sensors, and the data samples comprise temperature data (Rasmussen; [0015], [0074], [0075], [0083], [0127], [0150], [0205]; temperature). 
Regarding claim 46, which is dependent on claim 41, Rasmussen teaches wherein the data samples comprise real-time data samples (Rasmussen; [0015] lines 12-15, 44-51; [0018]; [0085]; measuring airflow, power, cooling capacity at a plurality of locations with a plurality of sensors including airflow devices in real time). 
Regarding claim 47, which is dependent on claim 46, Rasmussen teaches further comprising: time-sequentially storing time-tagged real-time data samples in a database as historical data samples; and combining at least some of the real-time data samples and one or more of the historical data samples to produce one or more calculated values upon which at least some of the processed data values are based (Rasmussen; [0207], [0021], [0106] lines 1-4, [0072]; [0123]; using lookup tables from prior studies of real-time data to determine values, using this data in conjunction with real time data to determine cooling metrics).
Regarding claim 48, which is dependent on claim 41, Rasmussen teaches wherein said collecting is performed continuously and wherein the 3-D image is updated in real-time responsive to said collecting (Rasmussen, [0021], [0076], [0085], [0115], [0116], [0208], [0222]; measuring data in real time; displaying measured data in real time). 
Regarding claim 49, which is dependent on claim 41, Rasmussen teaches further comprising enabling the operator to change a viewpoint or position from which the 3-D image is presented by displaying the 3-D image in a form of a 3-D scene (Rasmussen, [0103]-[0106]).
Claims 50, 52 are for a system performing the method of claims 41, 43 respectively and are rejected under the same rationale.
Regarding claim 53, which is dependent on claim 51, Rasmussen teaches wherein the datacenter parameter comprises temperature, wherein the data sensors are coupled to the processing system via a network, and wherein the processing system comprises an operator workstation (Rasmussen; [0015], [0061]-[0065], [0074], [0083]; temperature; network; computer-implemented method).
Claims 54, 56-60 are for a non-transitory computer readable medium comprising software executed by a processor to perform the method of claims 41, 43, 45, 47-49 respectively and are rejected under the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim 41, 43-50, 52-54, 56-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Materteski et al., US 787008 teaches storing sensors position as x, y, z coordinates in local rack.
Nakashima et al., US 7650201 teaches method of machined surface of plate-like material.
Serra et al., US 2005/0097447 teaches data center includes sensors placed in x, y, z axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177